

EXHIBIT 10.1
NEITHER THIS WARRANT NOR ANY SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT
(TOGETHER, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR QUALIFIED UNDER ANY STATE SECURITIES LAWS.
NEITHER THIS WARRANT NOR ANY OF SUCH SHARES MAY BE SOLD, TRANSFERRED OR ASSIGNED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER
SAID ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR
OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144, RULE 144A OR
REGULATION S UNDER SAID ACT. THIS WARRANT HAS BEEN, AND THE SHARES OF COMMON
STOCK WHICH MAY BE RECEIVED PURSUANT TO THE EXERCISE OF THIS WARRANT WILL BE,
ACQUIRED SOLELY FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR RESALE IN
CONNECTION WITH, ANY DISTRIBUTION THEREOF. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
WARRANT TO PURCHASE COMMON STOCK
Warrant No. ASTI-2017-08
Right to Purchase 250,000,000 shares of Common Stock at a purchase price of
$0.003



Issued August 10, 2017
Expires August 9, 2018


THIS WARRANT TO PURCHASE COMMON STOCK (the “Warrant”) certifies that, for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bellarine Enterprise Ltd, the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subjected to the terms set forth
below, to purchase from ASCENT SOLAR TECHNOLOGIES, INC., a Delaware corporation
(the “Company”), at any time or from time to time during the period specified in
Section 1 hereof Two Hundred Fifty Million (250,000,000) fully paid and
nonassessable shares of the Company’s Common Stock, par value $.0001 per share
(the “Common Stock”), at an exercise price per share equal to $0.003 (the
“Exercise Price”). The term “Warrant Shares,” as used herein, refers to the
shares of Common Stock purchasable hereunder. The Warrant Shares and the
Exercise Price are subject to adjustment as provided in Section 4 hereof. The
term “Warrants” means this Warrant and the other warrants (if any) issued
pursuant to that certain Redemption Agreement, dated August 10, 2017, (the
“Issuance Date”) by and among the Company and the Holder listed on the execution
page thereof (the “Redemption Agreement”).
This Warrant is subject to the following terms and conditions hereinafter set
forth:
Section 1.Exercise. Exercise of Warrant. Subject to the terms and conditions
hereof, the purchase rights represented by this Warrant may be exercised by the
Holder hereof, in whole or in part, by delivery to the Company of a duly
executed facsimile copy of the form attached hereto as Exhibit A titled “Notice
of Exercise” (the “Exercise Agreement”), to the Company on any business day at
the Company’s principal executive offices (or such other office or agency of the
Company as it may designate by notice to the holder hereof), and upon (i)
payment to the Company in cash, by certified or official bank check or


    







--------------------------------------------------------------------------------




by wire transfer for the account of the Company of the Exercise Price for the
Warrant Shares specified in the Exercise Agreement or (ii) if the resale of the
Warrant Shares by the holder is not then registered pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), delivery to the Company of a written notice of an election to
effect a “Cashless Exercise” (as defined in Section 1(b) below) for the Warrant
Shares specified in the Exercise Agreement. The certificates so delivered shall
be in such denominations as may be requested by the holder hereof and shall be
registered in the name of such holder or such other name as shall be designated
by such holder. Notwithstanding anything herein to the contrary, the Holder
shall not be required to physically surrender this Warrant to the Company in
order to effect an exercise hereunder. Execution and delivery of the Exercise
Agreement with respect to less than all of the Warrant Shares shall have the
same effect as cancellation of the original of this Warrant and issuance of a
new Warrant evidencing the right to purchase the remaining number of Warrant
Shares. Execution and delivery of the Exercise Agreement for all of the Warrant
Shares shall have the same effect as cancellation of the original of this
Warrant after delivery of the Warrant Shares in accordance with the terms
hereof. Partial exercises of this Warrant resulting in purchases of a portion of
the total number of Warrant Shares available hereunder shall have the effect of
lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. The Company shall deliver any
objection to any Notice of Exercise Form within 1 Business Day of receipt of
such notice. In the event of any dispute or discrepancy, the records of the
Holder shall be controlling and determinative in the absence of manifest error.
(a).Cashless Exercise. Notwithstanding anything to the contrary contained in
this Warrant, if the resale of the Warrant Shares by the Holder is not then
registered pursuant to an effective registration statement under the Securities
Act, this Warrant may be exercised by presentation and surrender of this Warrant
to the Company at its principal executive offices with a written notice of the
Holder’s intention to effect a cashless exercise (with the Exercise Agreement
attached hereto as Exhibit A), including a calculation of the number of shares
of Common Stock to be issued upon such exercise in accordance with the terms
hereof (a “Cashless Exercise”). In the event of the election of a Cashless
Exercise by the Holder, the previous trading day’s highest traded price will be
used for calculation purposes of the Cashless Exercise (“Cashless Market
Price“). In the event of a Cashless Exercise, in lieu of paying the Exercise
Price in cash, the holder shall surrender this Warrant for that number of shares
of Common Stock determined by multiplying the number of Warrant Shares to which
it would otherwise be entitled by a fraction, the numerator of which shall be
the difference between the then current Cashless Market Price per share of the
Common Stock and the Exercise Price, and the denominator of which shall be the
then current Cashless Market Price per share of Common Stock as represented by
the following formula:
Net Shares = [(A-B)*(X)] ÷ (A)
(A) = the Cashless Market Price on the date of such election;


(B) = the Exercise Price of this Warrant, as adjusted; and


(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.


For example, if the holder is exercising 100,000 Warrants with a per Warrant
exercise price of $0.75 per share through a cashless exercise when the Common
Stock’s current Cashless Market Price per


2

--------------------------------------------------------------------------------




share is $2.00 per share, then upon such Cashless Exercise the Holder will
receive 62,500 shares of Common Stock.
(b).Mechanics of Exercise
(i).    Upon Exercise. This Warrant shall be deemed to have been exercised on
the date the Exercise Agreement is received by the Company. On or before the
first (1st) Trading Day following the date on which the Company has received the
Exercise Agreement, the Company shall transmit by facsimile, in the form
attached hereto as Exhibit B(the “Acknowledgment”), confirming the receipt of
the Exercise Agreement to the Holder and the Company’s transfer agent (the
“Transfer Agent”). On or before the third (3rd) Trading Day following the date
on which the Company has received the Exercise Agreement, the Company shall
transmit by the Transfer Agent, as set forth in Section 1(c)(iii), the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise, along with the surrender of this Warrant (if required) and payment of
the aggregate Exercise Price as set forth above (“Warrant Share Delivery Date”).
Upon delivery of the Exercise Agreement, the Warrant Shares shall be deemed to
have been issued, and the Holder or any other person so designated to be named
therein, shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date such Warrant Shares are credited to the
Holder’s DTC account or the date of delivery of the certificates evidencing such
Warrant Shares (as the case may be) and irrespective of the date the Warrant has
been exercised by payment to the Company (or by cashless exercise, if permitted)
and all taxes required to be paid by the Holder, if any, pursuant to Section
1(c)(viii) prior to the issuance of such shares, have been paid.


(ii).    Authorization of Warrant Shares. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).


(iii).    Delivery of Warrant Shares. Certificates for shares purchased
hereunder shall be transmitted on or before the Warrant Share Delivery Date by
the Transfer Agent of the Company to the Holder by crediting the account of the
Holder’s prime broker (X) provided that the Transfer Agent is participating in
The Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission (“DWAC”) system, or (Y) if the Transfer Agent is not participating in
the DTC Fast Automated Securities Transfer Program, issue and deliver to the
Holder or, at Holder’s instruction pursuant to the Exercise Agreement, Holder’s
agent or designee, in each case, sent by reputable overnight courier to the
address as specified in the Exercise Agreement, a certificate, registered in the
Company’s share register in the name of the Holder or its designee (as indicated
in the Exercise Agreement).


(iv).    Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised only in part, then, unless this Warrant has expired, the Company
shall, at its expense, at the


3

--------------------------------------------------------------------------------




request of the Holder and upon surrender of this Warrant certificate, deliver to
the Holder a new Warrant representing the number of shares with respect to which
this Warrant shall not then have been exercised, which new Warrant shall in all
other respects be identical with this Warrant.


(v).    Rescission Rights. If the Company fails to cause its Transfer Agent to
transmit to the Holder a certificate or certificates representing the Warrant
Shares pursuant to this Section 1(c)(v) by the Warrant Share Delivery Date, then
the Holder will have the right to rescind such exercise.


(vi).    Failure to Timely Deliver Securities Upon Exercise.If the Company shall
fail, for any reason or for no reason, to issue and deliver to the Holder on or
before the Warrant Share Delivery Date, a certificate for the number of shares
of Common Stock to which the Holder is entitled and register such shares of
Common Stock on the Company’s share register or to credit the Holder’s balance
account with DTC for such number of shares of Common Stock to which the Holder
is entitled upon the Holder’s exercise of this Warrant (as the case may be),
then, in addition to all other remedies at law or in equity available to the
Holder, the Company shall pay in cash to the Holder on each day after such third
(3rd) Trading Day that the issuance of such shares of Common Stock is not timely
effected an amount equal to 1% of the product of (A) the sum of the number of
shares of Common Stock not issued to the Holder on a timely basis and to which
the Holder is entitled and (B) the Market Price (as hereinafter defined) for
each day that the Company fails to deliver certificates for the Warrant Shares.
For example, if the holder is entitled to 100,000 Warrant Shares and the Market
Price is $2.00, then the Company shall pay to the holder $2,000 for each day
that the Company fails to deliver certificates for the Warrant Shares. The
penalty shall be paid to the holder by the fifth day of the month following the
month in which it has accrued. In addition to the foregoing, if the Company
fails to cause its Transfer Agent to issue and deliver to the Holder a
certificate or certificates representing the Warrant Shares to which the Holder
is entitled pursuant to the Exercise Agreement hereunder (as the case may be) on
or before the Warrant Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving from the Company upon such exercise (a “Buy-In”),
then the Company shall, within three (3) Business Days after the Holder’s
request and in the Holder’s discretion, either (i) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”) exceeds (y) the amount obtained by multiplying (A) the number of Warrant
Shares that the Company was required to deliver to the Holder in connection with
the exercise at issue times (B) the price at which the sell order giving rise to
such purchase obligation was executed, and (ii) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder. For
example, if the Holder purchases Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted exercise of shares of
Common Stock with an aggregate sale price giving rise to such purchase
obligation of $10,000, under clause (1) of the immediately preceding sentence
the Company shall be required to pay the Holder $1,000. The Holder shall provide
the Company written notice indicating the amounts payable to the Holder in
respect of the


4

--------------------------------------------------------------------------------




Buy-In and, upon request of the Company, evidence of the amount of such loss.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon exercise of the Warrant as required pursuant to the terms hereof.


(vii).    No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Exercise Price or round up to the next whole share.


(viii).    Charges, Taxes and Expenses. Issuance of certificates for Warrant
Shares upon the exercise of this Warrant shall be made without charge to the
Holder or such shares for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder or in such name or names as may be directed by the Holder;
provided, however, that in the event certificates for Warrant Shares are to be
issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder; and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.
 
(ix).    Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
(c).Exercise Limitations. Notwithstanding anything to the contrary contained in
this Warrant, this Warrant shall not be exercisable by the Holder hereof to the
extent (but only to the extent) that, if exercisable by the Holder, the Holder
or any of its affiliates would beneficially own in excess of 9.99% (the “Maximum
Percentage”) of the outstanding shares of Common Stock. To the extent the above
limitation applies, the determination of whether this Warrant shall be
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder) and of which warrants shall be exercisable (as among all
warrants owned by the Holder) shall, subject to such Maximum Percentage
limitation, be determined on the basis of the first submission to the Company
for conversion, exercise or exchange (as the case may be). No prior inability to
exercise this Warrant pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of exercisability. For purposes of this paragraph, beneficial
ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined by the Holder in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13D-G thereunder, except as
otherwise provided in clause (i) of this paragraph. Notwithstanding anything to
the contrary contained herein, the limitation on exercise of this Warrant set
forth herein may not be amended without (i) the written consent of the Holder
hereof and the Company and (ii) the approval of the Company.The provisions of
this paragraph shall be implemented in a manner otherwise than in strict
conformity with the terms of this paragraph to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended Maximum
Percentage beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. The limitations contained


5

--------------------------------------------------------------------------------




in this paragraph shall apply to a successor Holder of this Warrant. For any
reason at any time, upon the written or oral request of the Holder, the Company
shall within one (1) Business Day confirm orally and in writing to the Holder
the number of shares of Common Stock then outstanding, including by virtue of
any prior conversion or exercise of convertible or exercisable securities into
Common Stock, including, without limitation, pursuant to this Warrant. Each
delivery of an Exercise Notice by the Holder will constitute a representation by
the Holder that it has evaluated the limitation set forth in this paragraph and
determined that issuance of the full number of Warrant Shares requested by the
Holder in such Exercise Notice is permitted under this paragraph.
Section 2.    Period of Exercise. This Warrant is exercisable at any time or
from time to time on or after the date on which this Warrant is issued and
delivered pursuant to the terms of the Settlement Agreement and before 11:59
p.m., New York, New York time on the first (1st) anniversary of the date of
issuance (the “Exercise Period”).
Section 3.    Covenants by the Company.The Company hereby covenants and agrees
as follows:
(a).    Shares to be Fully Paid. All Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, and charges with respect to the
issue thereof.
(b).    Reservation of Shares. During the Exercise Period, the Company shall at
all times have authorized, and reserved for the purpose of issuance upon
exercise of this Warrant, a sufficient number of shares of Common Stock to
provide for the exercise of this Warrant.
(c).    Listing. The Company shall promptly secure the listing of the shares of
Common Stock issuable upon exercise of the Warrant upon each national securities
exchange or automated quotation system, if any, upon which shares of Common
Stock are then listed (subject to official notice of issuance upon exercise of
this Warrant) and shall maintain, so long as any other shares of Common Stock
shall be so listed, such listing of all shares of Common Stock from time to time
issuable upon the exercise of this Warrant; and the Company shall so list on
each national securities exchange or automated quotation system, as the case may
be, and shall maintain such listing of, any other shares of capital stock of the
Company issuable upon the exercise of this Warrant if and so long as any shares
of the same class shall be listed on such national securities exchange or
automated quotation system.
(d).    Non-circumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation, Bylaws, charter
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant to be observed or performed by it hereunder, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and take of all such action as may reasonably be requested by the holder
of this Warrant in order to protect the exercise privilege of the holder of this
Warrant against dilution or other impairment, consistent with the tenor and
purpose of this Warrant. Without limiting the generality of the foregoing, the
Company (i) will not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) will take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common


6

--------------------------------------------------------------------------------




Stock, solely for the purpose of effecting the exercise of the Warrants, the
maximum number of shares of Common Stock as shall from time to time be necessary
to effect the exercise of the Warrants then outstanding (without regard to any
limitations on exercise).
(e).    Successors and Assigns.Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and will be binding upon any entity succeeding to the Company by
merger, consolidation, or acquisition of all or substantially all the Company’s
assets. The provisions of this Warrant are intended to be for the benefit of all
Holders from time to time of this Warrant and shall be enforceable by any such
Holder or holder of Warrant Shares.
Section 4.    Adjustments and Antidilution Provisions. During the Exercise
Period, the Exercise Price and the number of Warrant Shares shall be subject to
adjustment from time to time as provided in this Section 4.


In the event that any adjustment of the Exercise Price as required herein
results in a fraction of a cent, such Exercise Price shall be rounded down to
the nearest cent.
(a).    Intentionally omitted.


(b).    Intentionally omitted.
(c).    Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced. If the Company at any
time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the shares of Common Stock acquirable hereunder
into a smaller number of shares, then, after the date of record for effecting
such combination, the Exercise Price in effect immediately prior to such
combination will be proportionately increased.
(d).    Adjustment in Number of Shares. Upon each adjustment of the Exercise
Price pursuant to the provisions of this Section 4, the number of shares of
Common Stock issuable upon exercise of this Warrant shall be adjusted by
multiplying a number equal to the Exercise Price in effect immediately prior to
such adjustment by the number of shares of Common Stock issuable upon exercise
of this Warrant immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.
(e).    Consolidation, Merger or Sale. In case of any consolidation of the
Company with, or merger of the Company into any other corporation, or in case of
any sale or conveyance of all or substantially all of the assets of the Company
other than in connection with a plan of complete liquidation of the Company,
this Warrant shall expire if it is not exercised prior to the effective time of
such consolidation, merger or sale or conveyance.
(f).    Intentionally omitted.


7

--------------------------------------------------------------------------------




(g).    Notice of Adjustment. Upon the occurrence of any event which requires
any adjustment of the Exercise Price, then, and in each such case, the Company
shall give notice thereof to the holder of this Warrant, which notice shall
state the Exercise Price resulting from such adjustment and the increase or
decrease in the number of Warrant Shares purchasable at such price upon
exercise, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Such calculation shall be certified
by the Chief Financial Officer of the Company.
(h).    Minimum Adjustment of Exercise Price. No adjustment of the Exercise
Price shall be made in an amount of less than 1% of the Exercise Price in effect
at the time such adjustment is otherwise required to be made, but any such
lesser adjustment shall be carried forward and shall be made at the time and
together with the next subsequent adjustment which, together with any
adjustments so carried forward, shall amount to not less than 1% of such
Exercise Price.
(i).    No Fractional Shares. No fractional shares of Common Stock are to be
issued upon the exercise of this Warrant, but the Company shall pay a cash
adjustment in respect of any fractional share which would otherwise be issuable
in an amount equal to the same fraction of the Market Price of a share of Common
Stock on the date of such exercise.
(j).    Other Notices. In case at any time:
(i).    the Company shall declare any dividend upon the Common Stock payable in
shares of stock of any class or make any other distribution (including dividends
or distributions payable in cash out of retained earnings) to the holders of the
Common Stock;
(ii).    the Company shall offer for subscription pro rata to the holders of the
Common Stock any additional shares of stock of any class or other rights;
(iii).    there shall be any capital reorganization of the Company, or
reclassification of the Common Stock, or consolidation or merger of the Company
with or into, or sale of all or substantially all its assets to, another
corporation or entity; or
(iv).    there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;
then, in each such case, the Company shall give to the holder of this Warrant
(a) notice of the date on which the books of the Company shall close or a record
shall be taken for determining the holders of Common Stock entitled to receive
any such dividend, distribution, or subscription rights or for determining the
holders of Common Stock entitled to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up and (b) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up, notice of
the date (or, if not then known, a reasonable approximation thereof by the
Company) when the same shall take place. Such notice shall also specify the date
on which the holders of Common Stock shall be entitled to receive such dividend,
distribution, or subscription rights or to exchange their Common Stock for stock
or other securities or property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation, or
winding-up, as the case may be. Such notice shall be given at least 10 days
prior to the record date or the date on which the Company’s books are closed in
respect thereto. Failure


8

--------------------------------------------------------------------------------




to give any such notice or any defect therein shall not affect the validity of
the proceedings referred to in clauses (i), (ii), (iii) and (iv) above.
(k).    Certain Events. If any event occurs of the type contemplated by the
adjustment provisions of this Section 4 but not expressly provided for by such
provisions, the Company will give notice of such event as provided in Section
4(g) hereof, and the Company’s Board of Directors will make an appropriate
adjustment in the Exercise Price and the number of shares of Common Stock
acquirable upon exercise of this Warrant so that the rights of the holder shall
be neither enhanced nor diminished by such event.
(l).    Calculations. All calculations under this Section 4 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 4, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
(m).    Voluntary Adjustment By Company. The Company may at any time during the
term of this Warrant reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company.
(n).    Certain Definitions.
(i).    Intentionally omitted.
(ii).    “Market Price,” as of any date, (i) means the average of the last
reported sale prices for the shares of Common Stock on the OTCBB for the five
(5) Trading Days immediately preceding such date as reported by Bloomberg, or
(ii) if the OTCBB is not the principal trading market for the shares of Common
Stock, the average of the last reported sale prices on the principal trading
market for the Common Stock during the same period as reported by Bloomberg, or
(iii) if market value cannot be calculated as of such date on any of the
foregoing bases, the Market Price shall be the fair market value as reasonably
determined in good faith by the Board of Directors of the Company. The manner of
determining the Market Price of the Common Stock set forth in the foregoing
definition shall apply with respect to any other security in respect of which a
determination as to market value must be made hereunder.
(iii).    “Common Stock,” for purposes of this Section 4, includes the Common
Stock, par value $.001 per share, and any additional class of stock of the
Company having no preference as to dividends or distributions on liquidation,
provided that the shares purchasable pursuant to this Warrant shall include only
shares of Common Stock, par value $.001 per share, in respect of which this
Warrant is exercisable, or shares resulting from any subdivision or combination
of such Common Stock.
Section 5.    No Rights or Liabilities as a Shareholder.This Warrant shall not
entitle the holder hereof to any voting rights or other rights as a shareholder
of the Company. No provision of this Warrant, in the absence of affirmative
action by the holder hereof to purchase Warrant Shares, and no mere enumeration
herein of the rights or privileges of the holder hereof, shall give rise to any
liability of such holder for the Exercise Price or as a shareholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.


9

--------------------------------------------------------------------------------




Section 6.    Transfer, Exchange, and Replacement of Warrant.
(a).    Restriction on Transfer. This Warrant and the rights granted to the
holder hereof are transferable, in whole or in part, upon surrender of this
Warrant, together with a properly executed assignment in the form attached
hereto, at the office or agency of the Company referred to in Section 6(e)
below, provided, however, that any transfer or assignment shall be subject to
the conditions set forth in Section 6(f) hereof. Until due presentment for
registration of transfer on the books of the Company, the Company may treat the
registered holder hereof as the owner and holder hereof for all purposes, and
the Company shall not be affected by any notice to the contrary.
(b).    Warrant Exchangeable for Different Denominations. This Warrant may be
divided and is exchangeable, upon the surrender hereof with a written notice by
the holder hereof at the office or agency of the Company referred to in Section
6(e) below, specifying the names and denominations in which new Warrants of like
tenor representing in the aggregate the right to purchase the number of shares
of Common Stock which may be purchased hereunder, each of such new Warrants to
represent the right to purchase such number of shares as shall be designated by
the holder hereof at the time of such surrender.
(c).    Replacement of Warrant. Upon receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction, or mutilation of this Warrant or
any stock certificate relating to the Warrant Shares and, in the case of any
such loss, theft, or destruction, upon delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company, or, in the case of
any such mutilation, upon surrender and cancellation of this Warrant or stock
certificate, the Company, at its expense, will execute and deliver, in lieu
thereof, a new Warrant of like tenor or stock certificate.
(d).    Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange, or replacement as provided in this
Section 6, this Warrant shall be promptly canceled by the Company. The Company
shall pay all taxes (other than securities transfer taxes) and all other
expenses (including all legal opinion expenses, if any, incurred by the holder
or transferees) and charges payable in connection with the preparation,
execution, transfer and delivery of Warrants pursuant to this Section 6.
(e).    Warrant Register. The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.
(f).    Exercise or Transfer Without Registration. If, at the time of the
surrender of this Warrant in connection with any exercise, transfer, or exchange
of this Warrant, this Warrant (or, in the case of any exercise, the Warrant
Shares issuable hereunder), shall not be registered under the Securities Act of
1933, as amended (the “Securities Act”) and under applicable state securities or
blue sky laws, the Company may require, as a condition of allowing such
exercise, transfer, or exchange, (i) that the holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of
counsel, which opinion and counsel are acceptable to the Company, to the effect
that such exercise, transfer, or exchange may be made without registration under
said Act and under applicable state securities or blue sky laws, (ii) that the
holder or transferee execute and deliver to the Company an investment letter in
form and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act; provided


10

--------------------------------------------------------------------------------




that no such opinion, letter or status as an “accredited investor” shall be
required in connection with a transfer pursuant to Rule 144 under the Securities
Act. The first holder of this Warrant, by taking and holding the same,
represents to the Company that such holder is acquiring this Warrant for
investment and not with a view to the distribution thereof.
Section 7.    Omitted. Notices.All notices, requests, and other communications
required or permitted to be given or delivered hereunder to the holder of this
Warrant shall be in writing, and shall be personally delivered, or shall be sent
by certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed, to such holder at the address shown for such holder on
the books of the Company, or at such other address as shall have been furnished
to the Company by notice from such holder. All notices, requests, and other
communications required or permitted to be given or delivered hereunder to the
Company shall be in writing, and shall be personally delivered, or shall be sent
by certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed, to the office of the Company Attention: Chief Executive
Officer, or at such other address as shall have been furnished to the holder of
this Warrant by notice from the Company. Any such notice, request, or other
communication may be sent by facsimile, but shall in such case be subsequently
confirmed by a writing personally delivered or sent by certified or registered
mail or by recognized overnight mail courier as provided above. All notices,
requests, and other communications shall be deemed to have been given either at
the time of the receipt thereof by the person entitled to receive such notice at
the address of such person for purposes of this Section 8, or, if mailed by
registered or certified mail or with a recognized overnight mail courier upon
deposit with the United States Post Office or such overnight mail courier, if
postage is prepaid and the mailing is properly addressed, as the case may be.
Section 8.    Governing Law.THIS WARRANT SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS. THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK,
NEW YORK WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS WARRANT, THE AGREEMENTS
ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES FURTHER AGREE THAT
SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER. THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS WARRANT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.
Section 9.    Miscellaneous.
(a).    Amendments. This Warrant and any provision hereof may only be modified
or amended by an instrument in writing signed by the Company and the holder
hereof.


11

--------------------------------------------------------------------------------




(b).    Descriptive Headings. The descriptive headings of the several paragraphs
of this Warrant are inserted for purposes of reference only, and shall not
affect the meaning or construction of any of the provisions hereof.
(c).    Opinions.     The Company will promptly provide, at the Company’s sole
expense, such legal opinions in the future requested by the Holder that are
reasonably appropriate and necessary for the Common Stock issuable upon the
exercise of this Warrant whether pursuant to an effective registration
statement, Rule 144 under the 1933 Act or an exemption from registration. In the
event that such Common Stock is sold in a manner that complies with an exemption
from registration, the Company will promptly cause its counsel (at its expense)
to issue to the transfer agent an opinion permitting removal of the legend
(indefinitely, if pursuant to the recently amendedRule 144 or the Rule 144(k)
equivalent of the 1933 Act (or its successor provisions, including any provision
that permits unlimited resales after the relevant holding periods set forth in
Rule 144), or to permit sale of the shares if pursuant to the other provisions
of Rule 144 of the 1933 Act). The Company understands that a delay in the
issuance of such legal opinions could result in economic damage to the Holder.
The Company agrees as compensation to the Holderfor such loss, the Company
agrees to make late payments to the Holderfor late issuance of any legal
opinions.
(d).    Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
holder, by vitiating the intent and purpose of the transaction contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Warrant will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Warrant, that the holder shall be entitled, in addition to all other
available remedies at law or in equity, and in addition to the penalties
assessable herein, to an injunction or injunctions restraining, preventing or
curing any breach of this Warrant and to enforce specifically the terms and
provisions thereof, without the necessity of showing economic loss and without
any bond or other security being required.
(e).    Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company
(f).    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
(g).    Nonwaiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice Holder’s rights, powers or remedies, notwithstanding the
fact that all rights hereunder terminate at the end of the Exercise Period.
(h).    Expenses. If the Company willfully and knowingly fails to comply with
any provision of this Warrant, which results in any material damages to the
Holder, the Company shall pay to Holder such amounts as shall be sufficient to
cover any costs and expenses including, but not limited to, reasonable


12

--------------------------------------------------------------------------------




attorneys’ fees, including those of appellate proceedings, incurred by Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder
(i).    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
(j).Counterparts/Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and in pleading or
proving any provision of this Agreement it shall not be necessary to produce
more than one such counterpart. In the event that any signature is delivered by
facsimile transmission, by email in “portable document format” (“.pdf”),
electronic signature or other similar electronic means intended to preserve the
original graphic and pictorial appearance of this Agreement, such signature
shall have the same effect as physical delivery of the paper document bearing
original signature and create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) the same with the same
force and effect as if such facsimile signature were an original thereof.


IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set forth above.
 
 
ASCENT SOLAR TECHNOLOGIES, INC.


 
 
 
 
 
 
By:
 
 
 
 
Name: Victor Lee
 
 
 
Title: Chief Executive Officer
 
 
 
 
 





13

--------------------------------------------------------------------------------






EXHIBIT A


NOTICE OF EXERCISE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
 
ASCENT SOLAR TECHNOLOGIES, INC.
 
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of ASCENT SOLAR TECHNOLOGIES,
INC., a Delaware corporation (the “Company”), evidenced by Warrant to Purchase
Common Stock No. _______ (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.
 
1.           Form of Exercise Price.  The Holder intends that payment of the
Exercise Price shall be made as:
 
 
 
a “Cash Exercise” with respect to _________________ Warrant Shares; and/or

 
 
 
a “Cashless Exercise” with respect to _______________ Warrant Shares to be
calculated using a Cashless Market Price of $______.

 
2.           Payment of Exercise Price.  In the event that the Holder has
elected a Cash Exercise with respect to some or all of the Warrant Shares to be
issued pursuant hereto, the Holder shall pay the Aggregate Exercise Price in the
sum of $___________________ to the Company in accordance with the terms of the
Warrant.
 
3.           Delivery of Warrant Shares.  The Company shall deliver to Holder,
or its designee or agent as specified below, __________ Warrant Shares in
accordance with the terms of the Warrant.  Delivery shall be made to Holder, or
for its benefit, to the following address:
 
_______________________
_______________________
_______________________
_______________________
 
 


14

--------------------------------------------------------------------------------




 Date: _______________ __, 20__
 Name of Registered Holder
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 



15

--------------------------------------------------------------------------------






 
 
 
 

EXHIBIT B
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Notice of Exercise and hereby directs
______________ to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated _____________, 20___, from
the Company and acknowledged and agreed to by _______________.
 
 
 
ASCENT SOLAR TECHNOLOGIES, INC.
 
 
 
 


 
 
By:
 
 
 
 
Name: Victor Lee
 
 
 
Title: Chief Executive Officer
 
 
 
 
 





16

--------------------------------------------------------------------------------






EXHIBIT C
Assignment Form
(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth below, to:


Name of Assignee            Address                    No of Shares
 
 
 
 
 
 
 
 
 



, and hereby irrevocably constitutes and appoints
___________________________________ as agent and attorney-in-fact to transfer
said Warrant on the books of the within-named corporation, with full power of
substitution in the premises.
Dated: ______________, ___________






Signed in the presence of:




               
   (Name)




ACCEPTED AND AGREED:
[TRANSFEREE]




               
   (Name)


                     
(Signature must conform to name of holder as specified on the face of the
warrant)








                     
                     
   (address)










                     
                     
   (address)



NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.




17